Citation Nr: 0520413	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a low back disorder.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In an unappealed October 1968 rating decision, the RO 
denied the veteran's claim for service connection for a low 
back disorder.

3.  The evidence submitted since that October 1968 rating 
decision is cumulative of evidence already of record and does 
not provide the facts necessary to substantiate this claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The August 2003 rating decision appealed 
and the March 2004 statement of the case (SOC), as well as a 
July 2003 letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the July 2003 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records (SMRs), VA 
medical records, and private medical records have been 
obtained.  In addition, he was provided a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  He was 
also provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's July 2003 VCAA letter.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the July 2003 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
petition to reopen in August 2003.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I").  See 
also VAOGCPREC 7-2004 (July 16, 2004) discussing the Court's 
holding in Pelegrini II.  In Pelegrini II, just as in 
Pelegrini I, the Court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Portland, and the RO did just that.  Regardless, though, the 
undersigned VLJ also went over the provisions of the VCAA in 
relation to the veteran's petition to reopen at his April 
2005 hearing - partly to ensure compliance with the VCAA 
by tying up any loose ends concerning it.  This was before 
his appeal was certified to the Board for adjudication.  So 
he already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Consequently, there is no 
problem insofar as the timing of the VCAA notice, and the 
content of it is sufficient for the reasons stated above.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the July 2003 VCAA letter 
that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The July 
2003 VCAA letter requested that he provide or identify any 
evidence supporting his petition to reopen.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).



With respect to the VCAA letter of July 2003, the veteran was 
requested to respond within 30 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since the July 2003 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Records show the veteran's claim for service connection for a 
low back disorder was first considered and denied by the RO 
in an October 1968 rating decision.  The claim originally was 
denied on the basis that the veteran's spondylolisthesis 
existed prior to service and did not undergo a permanent 
increase in severity during his military service beyond its 
natural progression.  In denying the claim, the RO relied on 
information contained in the veteran's service medical 
records.  These records showed that he acknowledged a 
preexisting bone or joint deformity during his military 
induction examination, and that the evaluating physician 
described this preexisting defect as a mild deformity of the 
spine, albeit not considered disabling (NCD) to preclude 
serving on active duty in the military.  The veteran's 
service medical records also showed that he was seen in 
October 1967 for dull, non-radiating low back pain - which 
he said he had been experiencing since high school, without 
numbness or muscle atrophy.  He related that the pain lasted 
3 to 4 days and spontaneously subsided.  He also related that 
his most recent episode began when he lifted a patient while 
on duty and that he was refused work in 1966 due to the back 
deformity.  X-rays showed first-degree spondylolisthesis at 
L5-S1, but physical examination was otherwise unremarkable.  
The Medical Board Report showed full range of motion, with 
some discomfort on hyperextension and full flexion, but 
without any other disabling symptoms.  The Report also 
recommended a discharge from service due to physical 
disability, existing prior to service, not aggravated by 
service, and not incurred in the line of duty.

The veteran filed his current petition to reopen this 
previously denied claim in December 2002.  The RO approached 
his claim properly, as an issue off whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the August 2003 decision being appealed, the 
RO found that the evidence received since the prior denial 
was new, but still not material, as the VA medical records 
submitted in support of the claim did not show the veteran's 
low back disorder was incurred or aggravated during service.



The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the SOC was mailed or within one 
year from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
following the October 1968 RO rating decision.  So that 
rating decision is final and binding on him based on the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
there is new and material evidence since that decision, the 
claim must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2004).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's October 1968 rating decision consist 
of private medical records from McKenzie-Williamette 
Hospital, South Lane Medical Group & Cottage Grove Community 
Hospital, VA medical records, and a transcript of the 
veteran's testimony during his Travel Board hearing before 
the undersigned VLJ.

The records from McKenzie-Williamette Hospital, dated in July 
1998, indicate the veteran reported that he injured his back 
on July 1, 1998, when he yanked open a railroad car door.  He 
denied any previous injuries to his back.  X-rays showed a 
very small L5-S1 spondylolisthesis.  Following a physical 
examination, the diagnosis was acute lumbar strain.

The records from South Lane Medical Group & Cottage Grove 
Community Hospital are dated from June 1981 to December 2002.  
In November 1995, the veteran said that he had experienced 
some minor problems with his back "for as long as he [could] 
remember," and that he was diagnosed with spondylolisthesis 
while in the military.  He complained of frequent low back 
"twinges" without real radiation, paresthesias, or other 
symptoms.  He denied any significant problems.  He also 
reported that he did not have any strain maneuver problems, 
as he was careful in how he picked things up and worked.  
Objective physical examination was essentially normal, except 
for slight tenderness to palpation over the lower back.  

An April 1999 treatment note indicates the veteran complained 
of lower back pain while using a pike pole at work.  The 
evaluating physician noted the veteran's medical history 
indicated possible spondylolisthesis.  A radiology report 
confirmed he had a history of acute injury at the right side 
of L5.  X-rays showed mild degenerative osteoarthritic 
changes, bilateral spondylolysis, and mild spondylolisthesis 
at L5-S1, and degenerative disc disease at L5-S1.



The December 2002 record indicates the veteran complained of 
back pain radiating down his right leg.  He reported a 
history of back pain since his discharge from the military 
for a "slipping forward of the fifth lumbar vertebrae."  
But he denied that his back problems were severe.  The 
evaluating physician stated the slipped vertebrae sounded 
like spondylolisthesis.  The assessment was normal physical 
examination with some chronic, mild low back discomfort.

The VA medical records are dated from April to May 2003 and 
indicate the veteran reported a history of chronic, 
intermittent low back pain.  He indicated that he was 
medically discharged from the military due to an injury to 
L4-S1.  The assessment was history of low back pain.

During the veteran's April 2005 hearing before the 
undersigned VLJ of the Board, he acknowledged he had 
congenital spondylolisthesis when he entered the military, 
but he said it was not very painful other than occasional 
discomfort in the lower right side of his back when jumping 
hurdles during track while in high school.  He also testified 
that he was a hospital corpsman in the military service, and 
that he injured his back when helping to move a patient.  He 
stated that he had problems after prolonged standing 
following this injury, but that he did not have any problems 
prior to the injury, during his boot camp.  He also stated 
that, after service, he worked in a warehouse, on a dry belt, 
on a forklift, doing manual labor, and in shipping.  He 
indicated that he took an early retirement due to his back 
problems and muscle spasms and that he injured his back while 
working at a paper mill in 1998.  He also indicated that he 
did not receive treatment for his back since service and that 
he adapted to the back pain.



This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's private and VA medical records, as 
well as the transcript of his hearing testimony, are new, in 
that they were not previously of record, these documents are 
not material because they do not address the fundamental 
basis of the RO's October 1968 denial - that he had 
preexisting congenital spondylolisthesis that was not 
chronically worsened by his military service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Note also that preexisting congenital defects generally 
cannot be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9.  
The only possible exception is if there is evidence of 
aggravation during service of a preexisting disease 
(but not defect) by superimposed disease or injury resulting 
in additional disability.  See Johnson v. Principi, 3 Vet. 
App. 448, 450 (1992); Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
See, too, VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).

The private and VA medical records submitted since the RO's 
October 1968 denial refer only to the evaluation and 
treatment of the veteran' current low back disorder, i.e., 
the current diagnosis and severity of it.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  These records and the 
transcript of the veteran's hearing testimony do not show a 
causal relationship between his service in the military 
(including moving patients, etc.) and any current 
symptomatology or diagnoses referable to his low back.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Indeed, many of the records cite an 
intercurrent, civilian, work-related low back injury in 1998 
as the primary cause of the veteran's current symptoms, and 
even perhaps the reason he subsequently took an early 
retirement on Social Security disability, although he 
vehemently disputes this is actually the case.  In any event, 
even he has readily acknowledged that he had preexisting 
congenital spondylolisthesis when he entered the military, 
so, again, the determinative issue is whether there was 
aggravation during service of this preexisting condition.

Moreover, since doctors clearly documented the preexisting 
spondylolisthesis when the veteran entered the military, even 
though it was not considered disabling, he is not entitled to 
the presumption of soundness when entering service.  
See VAOPGCPREC 3-2003 (July 16, 2003).

The Board is mindful of the veteran's arguments that he is 
entitled to service connection because, although diagnosed 
with congenital spondylolisthesis prior to service, he was 
treated for low back pain during and following service, 
thus perhaps suggesting aggravation during service.  But 
merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder.  And in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


